Case 6:20-cv-00473-ADA Document 36-3 Filed 10/30/20 Page 1 of 3




         EXHIBIT B
10/30/2020             Case 6:20-cv-00473-ADACentralized
                                               Document       36-3
                                                         CM/ECF        Filed
                                                                LIVE - U.S.     10/30/20
                                                                            District Court:txwd Page 2 of 3

                                                                                                         CLOSED,PATENT

                                         U.S. District Court [LIVE]
                                       Western District of Texas (Waco)
                                CIVIL DOCKET FOR CASE #: 6:20-cv-00403-ADA


 WSOU Investments, LLC v. Dell Inc. et al                                          Date Filed: 05/18/2020
 Assigned to: Judge Alan D Albright                                                Date Terminated: 06/03/2020
 Cause: 35:271 Patent Infringement                                                 Jury Demand: Plaintiff
                                                                                   Nature of Suit: 830 Patent
                                                                                   Jurisdiction: Federal Question
 Plaintiff
 WSOU Investments, LLC                                                represented by Ryan Scott Loveless
 doing business as                                                                   Etheridge Law Group PLLC
 Brazos Licensing and Development                                                    2600 E Southlake Blvd
                                                                                     Suite 120-324
                                                                                     Southlake, TX 76092
                                                                                     972-292-8303
                                                                                     Fax: 817-887-5950
                                                                                     Email: ryan@etheridgelaw.com
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                    Travis Lee Richins
                                                                                    Etheridge Law Group, PLLC
                                                                                    2600 E. Southlake Blvd., Suite 120 / 324
                                                                                    Southlake, TX 76092
                                                                                    (817) 470-7249
                                                                                    Fax: (817) 887-5950
                                                                                    Email: travis@etheridgelaw.com
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                    James L. Etheridge
                                                                                    Etheridge Law Group, PLLC
                                                                                    2600 E. Southlake Blvd., Suite 120-324
                                                                                    Southlake, TX 76092
                                                                                    817-470-7249
                                                                                    Fax: 817-887-5950
                                                                                    Email: jim@etheridgelaw.com
                                                                                    ATTORNEY TO BE NOTICED


 V.
 Defendant
 Dell Inc.

 Defendant
 Dell Technologies Inc.

https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?589978134033851-L_1_0-1                                                        1/2
10/30/2020             Case 6:20-cv-00473-ADACentralized
                                               Document       36-3
                                                         CM/ECF        Filed
                                                                LIVE - U.S.     10/30/20
                                                                            District Court:txwd Page 3 of 3

 Defendant
 EMC Corporation


  Date Filed            # Docket Text
  03/24/2020           3 STANDING ORDER from U.S. District Judge Alan D. Albright regarding scheduled civil
                         hearings. Signed by Judge Alan D Albright. (Attachments: # 1 Supplemental Standing
                         Order from Chief Judge Garcia re COVID19)(mc5) (Entered: 05/19/2020)
  05/18/2020           1 COMPLAINT of Patent Infringement ( Filing fee $ 400 receipt number 0542-13581681).
                         No Summons requested at this time, filed by WSOU Investments, LLC d/b/a Brazos
                         Licensing and Development. (Attachments: # 1 Exhibit A - '144 Patent, # 2 Civil Cover
                         Sheet)(Etheridge, James) (Entered: 05/18/2020)
  05/18/2020           2 Notice of Filing of Patent/Trademark Form (AO 120). AO 120 forwarded to the Director of
                         the U.S. Patent and Trademark Office. (Etheridge, James) (Main Document 2 replaced on
                         5/19/2020) (am). (Entered: 05/18/2020)
  05/18/2020                Case assigned to Judge Alan D Albright. CM WILL NOW REFLECT THE JUDGE
                            INITIALS AS PART OF THE CASE NUMBER. PLEASE APPEND THESE JUDGE
                            INITIALS TO THE CASE NUMBER ON EACH DOCUMENT THAT YOU FILE IN
                            THIS CASE. (lad) (Entered: 05/19/2020)
  05/19/2020           4 RULE 7 DISCLOSURE STATEMENT filed by WSOU Investments, LLC. (Etheridge,
                         James) (Entered: 05/19/2020)
  05/21/2020           5 NOTICE of Attorney Appearance by Ryan Scott Loveless on behalf of WSOU Investments,
                         LLC (Loveless, Ryan) (Entered: 05/21/2020)
  05/21/2020           6 NOTICE of Attorney Appearance by Travis Lee Richins on behalf of WSOU Investments,
                         LLC (Richins, Travis) (Entered: 05/21/2020)
  06/02/2020           7 NOTICE of Voluntary Dismissal by WSOU Investments, LLC (Loveless, Ryan) (Entered:
                         06/02/2020)
  06/03/2020           8 Closing Report on Patent sent to U.S. Patent and Trademark Office. (am) (Entered:
                         06/03/2020)



                                                         PACER Service Center
                                                             Transaction Receipt
                                                                10/30/2020 11:08:50
                                   PACER                                       Client
                                                   Gibson01:2553425:4036719                26224-00031
                                   Login:                                      Code:
                                                                               Search      6:20-cv-00403-
                                   Description: Docket Report
                                                                               Criteria:   ADA
                                   Billable
                                                   2                           Cost:       0.20
                                   Pages:




https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?589978134033851-L_1_0-1                                            2/2
